DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JORGE HERMELO,
                            Appellant,

                                    v.

                         BANK OF AMERICA,
                             Appellee.

                              No. 4D21-210

                          [January 28, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen McCarthy, Judge; L.T. Case Nos. CACE 18-
005118 and COCE 15-026081.

  Jorge Hermelo, Miami, pro se.

  Alan M. Pierce of Liebler, Gonzalez & Portuondo, Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.